Citation Nr: 1760080	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  07-26 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include gastroenteritis.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for status post excision of benign lesion, sole of the left foot, with placement of a split thickness skin graft from the left thigh.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 29, 2014.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from July 1973 to March 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2006, May 2007 and December 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran timely perfected his appeals to the Board.

In March 2011, the Veteran testified in a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of those proceedings has been associated with the claims file.  In October 2017, the Veteran was informed that the VLJ presiding over his hearing was no longer with the Board and he was offered the opportunity to testify at a second hearing before a VLJ who would decide his case.  The Veteran waived his right to a second hearing in an October 2017 correspondence, and asked that the case return to the Board for adjudication.

In June 2011, the Board, in relevant part, remanded the claims on appeal for additional evidentiary development, to include new VA examinations.

The Veteran was subsequently granted TDIU benefits in an April 2015 rating decision, effective as of January 29, 2014.  

The issues of entitlement to service connection for a gastrointestinal disorder, to include gastroenteritis, and entitlement to compensation under 38 U.S.C. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 30, 2008, the evidence of record does not indicate that the Veteran's service-connected disabilities prevented him from obtaining and maintaining substantially gainful employment.

2.  Resolving doubt in favor of the Veteran, since December 30, 2008, the Veteran's service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU rating by reason of the service-connected disabilities, as of December 30, 2008, are met.  38 U.S.C.A. §§ 115, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the June 2011 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).
II.  TDIU

The Veteran contends that he was unable to work due to the symptomatology associated with his service-connected disabilities prior to January 2014.  After a thorough review of the evidence, the Board concludes that the Veteran is entitled to TDIU as of December 30, 2008, but not earlier.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In the present case, the Veteran is service-connected for: chronic obstructive pulmonary disease with asthma associated with maxillary sinusitis and allergic rhinitis (60 percent from October 26, 2007, 30 percent from April 14, 2009, 60 percent from January 29, 2014); maxillary sinusitis and allergic rhinitis (30 percent from April 1, 1996, 50 percent from March 16, 2005); acromioclavicular (AC) joint separation of the right shoulder (20 percent); left knee meniscus tear (10 percent); hypertension (10 percent); allergic conjunctivitis (10 percent); plantar warts on both feet (noncompensable from July 21, 1998, 10 percent from September 13, 2001); tinnitus (10 percent); plantar warts on both hands (noncompensable); anterior stromal scars of the cornea in both eyes (noncompensable).  The combined evaluation is presently: 60 percent from April 1, 1996; 80 percent from March 16, 2005; 90 percent from October 26, 2007; 80 percent from April 14, 2009; 90 percent from January 29, 2014.  As such, the Veteran meets the schedular criteria for an award of TDIU benefits under 38 C.F.R. § 4.16(a) between March 2006, the date of his initial claim, and January 2014, the award of TDIU.  

Factual Background

The Veteran completed a high school education prior to entering the military.  He served as an aircraft mechanic in the Air Force until his retirement in March 1996.  After retirement, the Veteran volunteered until approximately 2006 at a local VA.  Following separation, he attempted to obtain Federal Aviation Administration (FAA) licensure, but was unable to complete the requirements purportedly due to his disabilities.  He has not reported subsequent education.

VA Medical Center (VAMC) records indicate that the Veteran obtained a knee brace for his left knee in October 2006.  At that time, he noted a history of allergic conjunctivitis with intermittent puffiness, but his eyes felt better "most of the time."  His COPD was also noted to be mild, and his hypertension was controlled by medication.  

VAMC records note that he received immunotherapy with no improvement until June 2007.  There were no emergency room visits for respiratory distress or hospitalizations noted.  The Veteran suffered 4 to 5 sinus infections within the previous three months.  In September 2007, the Veteran reported continuous sinus infections and purulent secretions with a chronic cough due to his service-connected respiratory disabilities.  

In September 2008, a pulmonary function test found severe obstructive ventilator defect, which was not improved with bronchodilators.  In a concurrent consultation, the Veteran was noted to have multiple steroid treatments to resolve respiratory symptoms.  He experienced dyspnea on exertion with one flight of stairs, and shortness of breath after walking one mile, though that was limited by his left knee disability.  His COPD was assessed to be moderate in severity.

In a December 30, 2008 statement, the Veteran's VA physician addressed some of the Veteran's service-connected respiratory and cardiovascular disabilities.  He concluded that, given his ongoing medical conditions, it would be difficult for the Veteran to seek any gainful employment.  The same physician submitted another statement in March 2009 stating that, due to his service-connected disabilities, the Veteran would not be able to seek gainful employment.

In a June 2009 VA general medical examination, the functional limitations of the Veteran's service-connected disabilities were assessed by an examiner.  The Veteran's sinusitis prevented chores, presented a serious impairment to shopping, exercise, sports, recreation and traveling, a moderate impairment to bathing, dressing, toileting and grooming, and a mild impairment to driving.  The Veteran's rhinitis caused a moderate impairment of the ability to perform chores, shopping, exercise, sports, recreation and traveling.  His left knee disability presented a mild to moderate overall impact on activities of daily life.  The Veteran's AC joint presented a mild impairment to activities of daily life with some moderate and severe effects.  The Veteran's foot disabilities caused mild to moderate limitations on activities of daily life.  Both the Veteran's hypertension and scars of the cornea imposed mild limitations to activities of daily life.  In the opinion of the examiner, the Veteran was stable enough for employment of a sedentary nature.  While his sinusitis, rhinitis and COPD were chronic, they were considered stable.  The examiner advised the Veteran to refrain from any physical activity beyond a moderate degree as it could exacerbate the symptoms of his COPD.

In March 2011, the Veteran testified regarding the ongoing symptoms of his service-connected disabilities.  He reported being unable to walk more than 15 yards without exhaustion.  The Veteran reported growing short of breath after less than a block of walking.  His respiratory conditions were aggravated by any cooking due to the fumes.  He was prevented from lifting anything heavy due to the combined impact of his physical disabilities, and his eye disability caused difficulty in looking at a television or computer screen due to the lights.

In October 2010, a VA examination determined that the Veteran's foot disability prevented him from standing for prolonged periods of time. 

In December 2011, the Veteran reported to the emergency room for exacerbation of his respiratory symptoms not improved by his usual medication.  During a subsequent appointment with his pulmonologist, he reported recurrent sinus infections.

In July 2012, the Social Security Administration (SSA) determined that the Veteran had some residual functional capacity to perform light work that was limited to frequent gross manipulation and only occasional fine manipulation.  Due to the Veteran's relevant past work as an aircraft mechanic, the SSA determined that he was incapable of performing that kind of work due to his disabilities.  SSA did not discuss the transferability of his skills to a sedentary work environment.  

In September 2012, the Veteran reported to his pulmonologist that his symptoms had worsened over the summer, forcing him to remain primarily within his home.  He was able to walk one block on an average day, and climb one flight of stairs.

In July 2013, the Veteran reported to the emergency room with COPD exacerbation not improved by his usual medications.

Analysis

In light of the competent medical evidence and lay testimony of record, the Board concludes that the Veteran is entitled to TDIU beginning on December 30, 2008, but no earlier.

At the outset, the Board has already determined that the Veteran is competent to testify regarding his work history.  Also, the Veteran's VA treatment records and SSA records are consistent with the work history dates provided by him, and tend to corroborate the Veteran's assertion of his employment and relative education level.  In this regard, the Board finds the Veteran's claimed unemployment to be credible.  See 38 C.F.R. § 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Furthermore, the Veteran does not have experience or training in sedentary employment, and the claims file does not include evidence indicating that the Veteran has the necessary skills to perform this type of work.  Through his entire career in the service, the Veteran performed work related to aircraft mechanics.  He attempted to continue his education following service, but was unable to fill the physical requirements of FAA licensing due to his disabilities.  The Veteran's volunteer work with VA consisted of assisting in patient dispatch.  No examiners of record have found the Veteran to be capable of engaging in work similar to that in which he is trained.  With education up to, at the highest, 12th grade, sedentary work is not a meaningful or gainful employment opportunity for the Veteran.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (consideration of whether a veteran is entitled to TDIU must be looked at as a practical matter, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits).  As such, the award of TDIU should occur at the point at which the Veteran is no longer capable of obtaining and retaining employment that is not exclusively sedentary.

Prior to the December 30, 2008, letter from his physician, the evidence of record is inconsistent with respect to his functional impairment.  At some points, he suffered more serious respiratory symptoms, but, at others, the Veteran's respiratory condition was noted as "mild" or "stable."  The Veteran reported some trouble with his left knee, but the evidence of record does not indicate that it was severe enough to warrant TDIU at that time.  In evaluating medical opinions, the Board may place greater weight on one opinion over another depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent there was review of prior clinical records and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater probative weight on the December 30, 2008 and March 5, 2009 letters from the Veteran's VA physician to affix the date of entitlement to TDIU.  The letters reflect the physician's experience with the Veteran's worsening symptoms, and were written by a practitioner with a longstanding history of treating the Veteran.  Furthermore, work in line with the Veteran's experience and training is no longer possible due to his combined service-connected disabilities.  While he theoretically may be capable of a fully sedentary job, his education and experience do not lend themselves to such a position.  In sum, the credible, probative evidence of record tends to demonstrate that the worsening of all of the Veteran's service-connected disabilities manifested in an inability to obtain and maintain substantially gainful employment as of his physician's endorsement on December 30, 2008.

While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Veteran's own physician indicated that his service-connected disabilities precluded substantially gainful employment beginning in December 2008.  Medical evidence of record documenting the worsening of the Veteran's symptoms supports this assessment.  Although the Veteran believes he is entitled to TDIU earlier than December 30, 2008, a clear entitlement based upon the evidence of record only arose in December 2008.
	
The preponderance of the evidence is against an award of TDIU prior to December 30, 2008.  Since the preponderance of the evidence is against the claim prior to December 30, 2008, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU prior to December 30, 2008, must be denied.

The evidence is in relative equipoise as to his claim of entitlement to TDIU benefits between December 30, 2008 and January 29, 2014.  Resolving benefit of the doubt in favor of the Veteran, the Veteran's claim of entitlement to TDIU since December 30, 2008, must be granted.  





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities since December 30, 2008, is granted.


REMAND

Unfortunately, remand is necessary to adjudicate the remaining issues on appeal.

Gastrointestinal Disorder

The Veteran's October 2011 VA examination assessing his gastrointestinal disorder is inadequate for adjudicative purposes.  The examiner does not address the frequency or severity of the Veteran's reported history of symptoms reflected in both medical and lay evidence of record.  The examiner does not note the Veteran's reports of loose stool in June 2001 and April 2002, as well as testimony from the March 2011 hearing that the symptoms were ongoing since discharge from service.  The examiner contradicts the Veteran's March 2011 testimony by stating that the symptoms are related to lactose intolerance, whereas the Veteran reported that the symptoms are present regardless of the type of food consumed.  The examiner must take into consideration both lay reports of symptomatology as well as the complete treatment records before opining as to the etiology of a condition.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a new examination is warranted on remand.

Compensation under 38 U.S.C. § 1151

The Board notes that compensation under 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  An additional disability is qualifying if the disability was not the result of the veteran's willful misconduct and if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the United States Secretary of Veterans Affairs, either by a VA employee or in a VA facility, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2017).

The record reflects that the Veteran underwent a punch biopsy and subsequent excision of a lesion on his left foot in July 2001.  The Veteran contends that the punch biopsy and necessary graft were performed improperly, which resulted in ongoing pain at the graft site.

Pursuant to the June 2011 remand, a medical opinion was provided regarding the residuals of that procedure.  Unfortunately, the opinion offered in the November 2016 examination lacks a sufficient rationale to support its conclusions.  The examiner does not provide an explanation as to the acceptable medical procedures to treat this type of skin condition, nor does he explain how the practitioner deviated from the accepted medical standards of conduct.  Furthermore, the examiner failed to note the precise nature of the residuals of the procedure, instead stating that his left foot was aggravated.  In order that maximum compensation may be awarded for disabilities under 38 U.S.C.A. § 1151 as if such disabilities were service connected, the Board must ensure that each and every additional disability caused by the Veteran's July 2001 surgery is clearly identified.  As such, the addendum must also clearly identify each disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all outstanding medical and/or treatment records related to the Veteran's gastrointestinal disorder, to include gastroenteritis, as well as any and all residuals of his July 2001 foot procedure.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Once the aforementioned development is complete, schedule the Veteran for a VA examination to assess the nature and etiology of his gastrointestinal disorder, to gastroenteritis.  The examiner must review the entire claims file, to include lay statements regarding ongoing symptomatology after retirement from service.  The examiner should address lay statements from the Veteran's March 2011 Board hearing.  The examiner should advance an opinion as to the following:

Is it at least as likely as not (i.e. a 50 percent or more probability) that any identified gastrointestinal disorders had their onset during active duty service or within one year of separation from service, or, otherwise resulted from active duty service?

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Once the aforementioned evidentiary development is complete, obtain an addendum from the previous VA examiner, if possible, regarding any and all residuals of his July 2001 punch biopsy and skin graft.  If deemed necessary, a new VA examination may be scheduled.  The examiner must review the entire claims file, and advance an opinion as to the following:

(a)  Does the Veteran have any disabilities of the left foot? If so, please list all diagnosed conditions and/or residuals.

(b)  Were any of the conditions identified in (a) caused by or made worse by the punch biopsy and skin graft procedure in July 2001?

(c)  Did any of the conditions identified in (a) result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

In responding, the examiner must specifically describe how any actions deviated from standard medical practice or procedures associated with the punch biopsy and skin graft.  The examiner should provide a thorough rationale to support this conclusion.

(d)  Were any of the residuals identified in (a), notwithstanding any informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, a reasonably foreseeable outcome of the July 2001 procedure?

In rendering this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disability to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with the treatment, regardless of what risks the treating physician actually foresaw and disclosed in the informed consent forms. 

In answering the above questions, the examiner should consider the VA pre-operative, operative, and post-operative treatment notes of record.  A July 2001 request for performance of procedure form is also of record.

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


